Exhibit 10.1



  [ex10-1x1x1.jpg]       TD Securities Inc.
66 Wellington Street West
TD Bank Tower, 8th Floor
Toronto, Ontario M5K 1A2



                 November 5, 2007





The Great Atlantic & Pacific Tea Company, Inc.
2 Paragon Drive
Montvale, N.J. 07645

- and –

A&P Luxembourg S. à r. l.
c/o The Great Atlantic & Pacific Tea Company, Inc.
2 Paragon Drive
Montvale, N.J. 07645

Metro Inc.

We are writing this letter to confirm our agreement as to the basis on which we
will make an offer to purchase 11,726,645 Class A Subordinate Voting shares of
Metro inc. ("Metro") (less any Shares sold to Metro under its existing right of
first refusal) (the "Shares") held by A&P Luxembourg S. à r. l. ("A&P
Luxembourg"), an indirect wholly-owned subsidiary of The Great Atlantic &
Pacific Tea Company, Inc. ("A&P").

Provided that Metro publicly announces its financial results for its 2007 fiscal
year on either November 21, 2007 or November 22, 2007 (such date being the
“Release Date”), we will make an offer to purchase the Shares in the form of the
letter attached as Schedule A, and will deliver that offer to you during the
period commencing on the trading day following the Release Date and ending on
November 28, 2007 (the "Window"), provided that (i) on or about November 5,
2007, and in any event prior to the Window, you publicly announce your intention
to sell the Shares and to engage us as your exclusive agent for that purpose,
and (ii) prior to the Window, Metro has released you from your obligations under
section 3.2 of the Investor Agreement dated as of August 15, 2005 between you
and Metro.

We may choose not to submit an offer to you to purchase the Shares or withdraw
an offer that you have not then accepted in writing and terminate our
obligations hereunder, if and only if (i) there occurs any material adverse
change in the business, affairs, operations, assets or liabilities (contingent
or otherwise) of Metro or there is discovered any previously undisclosed
material fact or material change, which in our opinion, could reasonably be
expected to have a material adverse effect on the marketability of the Shares,
(ii) there should develop, occur or come into effect or existence any event,
action, state, condition or major financial occurrence of national or
international consequence affecting the United States or Canada or any outbreak
or escalation of national or international hostilities or any crisis or calamity
or act of terrorism or similar event affecting the United States or Canada or
any governmental action, law, inquiry or other occurrence of any nature which,
in our reasonable opinion, materially adversely affects or may materially
adversely affect the

Member of TD Bank Financial Group

--------------------------------------------------------------------------------





- 2 -

marketability of the Shares, or (iii) any inquiry, investigation or other
proceeding is commenced, announced or threatened or any order is issued under or
pursuant to any relevant statute or by any stock exchange or other regulatory
authority (unless based upon our activities or alleged activities), or there is
any change of law, or the interpretation or administration thereof, which, in
our reasonable opinion, operates or could operate to prevent, suspend, hinder,
delay, restrict or otherwise have a material adverse effect on the trading in
the Shares.

As consideration for our promise to make the offer described above you agree
that from the date hereof until the end of the Window you will deal exclusively
with us in connection with the sale of the Shares and you will not, directly or
indirectly, through any officer, director, employee, representative or agent,
make, solicit, initiate or encourage enquiries from, or the submission of
proposals or offers from, or on behalf of, any other person relating to any
acquisition of the Shares.

Nothing in this letter obliges you to accept any offer that we may make.





Yours sincerely,            TD SECURITIES INC.        By:   
/s/ John Prato 
        John Prato          Managing Director               

 

We agree.            THE GREAT ATLANTIC & PACIFIC      TEA COMPANY, INC.    A&P
LUXEMBOURG S. à r. l.    By:    /s/ Brenda Galgano    By: /s/ William J. Moss   
  Brenda Galgano    William J. Moss      Senior Vice President & Chief    Vice
President & Treasurer      Financial Officer     


Member of TD Bank Financial Group

--------------------------------------------------------------------------------





Schedule A

FORM OF OFFER

November •, 2007

The Great Atlantic & Pacific Tea Company, Inc.
2 Paragon Drive
Montvale, NJ 07645
U.S.A.

-and-

A&P Luxembourg s. à r. l.
c/o The Great Atlantic & Pacific Tea Company, Inc.
2 Paragon Drive
Montvale, NJ 07645

Attention: Christian W.E. Haub, Executive Chairman

We understand that A&P Luxembourg s. à r. l. (“A&P Luxembourg”), a wholly-owned
subsidiary of The Great Atlantic & Pacific Tea Company, Inc. (“A&P”) intends to
sell [11,726,645] Class A Subordinate Voting shares of Metro inc. ("Metro")
[this number will be reduced by any Shares sold to Metro] (the "Shares"). As we
discussed, TD Securities Inc. (“TDSI”) is pleased to submit an offer to purchase
the Shares on the terms detailed below and in the attached term sheet (the
“Offer”).

Terms and Conditions

The Offer is subject to the following terms and conditions:

(a)     
the Offer is open for acceptance by A&P until • (Toronto time) on November •,
2007, unless otherwise extended or withdrawn (where permitted under our
agreement of November ___, 2007) by TDSI ;
  (b)     
each of you represents, warrants and covenants to TDSI as follows:
   
(i)     
this agreement has been duly authorized, executed and delivered by each of you
and constitutes a legal, valid and binding obligation of each of you enforceable
against it in accordance with its terms;
   
(ii)     
the sale of the Shares to TDSI is not a “distribution” within the meaning of the
Securities Act (Quebec) and no prospectus is required to be filed to qualify the
Shares for public distribution in
 

Member of TD Bank Financial Group

--------------------------------------------------------------------------------





- 2 -

   
Canada and resales of the Shares in Canada (other than by control persons) will
not be subject to restriction;
   

  (iii)
the execution and delivery of this agreement by you and the performance of your
respective obligations hereunder do not and will not result in a breach by
either of you of any agreement to which you are a party or any law to which you
are subject;;
   

  (iv)
A&P is the beneficial owner, and A&amp;P Luxembourg is the registered owner, of
the Shares and the Shares, at closing, will not be subject to any security
interest or other encumbrance or rights of any third parties; and
    (v)
A&P is not aware of any material information or changing guidance regarding
Metro which as yet has not been disclosed to the public.
 

It is a condition of the obligation of TDSI to complete the purchase of the
Shares that the foregoing representations and warranties are true at the time of
closing and that Metro has waived the provisions of section 3.2 of the Investor
Agreement dated as of August 15, 2005. Your representations and warranties shall
survive closing for one year.

Settlement

At closing, A&P will deliver the Shares electronically through [ ] account
against payment of the purchase price.

Yours sincerely,

TD Securities Inc.

By:        John Prato
Managing Director 


The foregoing is in accordance with our understanding and is agreed this • day
of November, 2007.

Member of TD Bank Financial Group

--------------------------------------------------------------------------------





- 3 -

      The Great Atlantic & Pacific Tea Company, Inc    A&P Luxembourg S. à r. l.
      By:    By:

.

 





Member of TD Bank Financial Group

--------------------------------------------------------------------------------





- 4 -

Block Trade - Bought Deal

Metro Inc.

(MRU/A: TSX)

Amount:

11,726,645 Class A Subordinate Voting Shares of Metro inc. (less any Shares sold
to Metro)

   

Form of Offering:

To be re-offered in Canada without requiring the filing of a prospectus. Sales
in the United States on a private placement basis to qualified institutional
buyers pursuant to Rule 144A under the U.S. Securities Act of 1933, as amended,
if available.

   

Vendor:

A&P Luxembourg s.à r.l., a wholly-owned subsidiary of The Great Atlantic &
Pacific Tea Company, Inc.

   

Purchaser:

Net Price to Vendor:

Trade Date:

Settlement Date:

TD Securities Inc.

$• per Class A Subordinate Voting share1

•, 2007 [Note: To be date of acceptance of offer]

2007 (T+ 2, but in no event later than November 30, 2007)


______________________________

1      The Net Price to Vendor will represent a discount range of 0% to 0.55%
off the reference price of the Shares on the TSX on the Trade Date. The Trade
Date will occur during the Window. In the event that we cannot agree on a price
prior to the end of the Window, the Net Price to the Vendor will be the volume
weighted average trading price of a Class A Subordinate Voting share on the TSX
on the last day of the Window less 0.55%.  

Member of TD Bank Financial Group

--------------------------------------------------------------------------------